Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 4-9, 14-21, 23 and 25-29 are pending and are presented for examination.  
Claims 4-9, 14-21, 23 and 25-29 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 27, the specific limitations of “an end surface in the axial direction of the protection cover of the stepped portion is a cut surface of the CFRP fibers at the winding finish end on the outermost layer surface of the CFRP removed, and only the stepped portion, including the end surface in the axial direction of the protection ring and the cut surface as the axial end of the protection cover is coated with a first resin” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 4-9, 14-21, 23, 25 and 28-29 are also allowable for depending on claim 27. 

In claim 26, the specific limitations of “a cutting step of forming the stepped portion at an end on a winding finish side of the fiber bundle by cutting both the protection ring and the protection cover together to remove a winding finish end of a carbon fiber reinforced plastic on the outermost layer of the protection cover so that the stepped portion is flat in a radial direction; and a coating step of coating only an end surface in the axial direction of the stepped portion with the first resin” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 

Applicant supports the claimed feature best with Fig. 9.  As discloses, only an end surface in the axial direction of the stepped portion with the first resin.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834